Name: Commission Regulation (EC) No 1850/94 of 27 July 1994 amending Regulation (EC) No 1389/94 laying down detailed rules for the period 1 July 1994 to 30 June 1995 for the application of the import arrangements for fresh, chilled or frozen beef provided for in the Interim Agreements on trade between the European Communities and Bulgaria and Romania
 Type: Regulation
 Subject Matter: animal product;  trade policy;  Europe;  tariff policy
 Date Published: nan

 No L 192/24 Official Journal of the European Communities 28 . 7. 94 COMMISSION REGULATION (EC) No 1850/94 of 27 July 1994 amending Regulation (EC) No 1389/94 laying down detailed rules for the period 1 July 1994 to 30 June 1995 for the application of the import arrangements for fresh, chilled or frozen beef provided for in the Interim Agreements on trade between the European Communities and Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria of the other part ('), and in parti ­ cular Article 1 thereof, Having regard to Council Regulation (EC) No 3642/93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and Romania of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EC) No 1 096/94 (4), Whereas Commission Regulation (EC) No 1389/94 (*) lays down the detailed rules for the imports of fresh, chilled or frozen beef under the Interim Agreement with Bulgaria and Romania ; Whereas the Community concluded Agreements in the form of Exchanges of Letters with Bulgaria and Romania on 30 June 1994 (6) modifying the Interim Agreements with these countries and providing for certain compensa ­ tory measures ; Whereas these measures are required in order to compen ­ sate Romania for the delayed application of some of the agricultural concessions laid down in the Interim Agree ­ ment and Bulgaria for the delayed entry into force of the Interim Agreement ; Whereas the first and second indent of Article 1 ( 1 ) of Commission Regulation (EC) No 1389/94 fixes the quan ­ tity of beef available for Bulgaria and Romania, whereas it is necessary to amend this provision ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The first and second indent of Article 1 ( 1 ) of Regulation (EC) No 1389/94 is replaced by the following : 4  1 87,2 tonnes for meat originating from Bulgaria,  1 390,0 tonnes for meat originating from Romania.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 333, 31 . 12. 1993 , p. 16. 0 OJ No L 333, 31 . 12. 1993, p. 17. 0 OJ No L 148 , 28 . 6. 1968, p . 24. (4) OJ No L 121 , 12. 5 . 1994, p . 9 . (Ã  OJ No L 152, 18 . 6. 1994, p . 16. ( ®) Not yet published in the Official Journal .